Title: Enclosure: Recommendations for North Carolina Federal Revenue Officers, 5 February 1790
From: Williamson, Hugh
To: Washington, George



[5 February 1790]

For the several Ports in North Carolina the following Officers are humbly submitted.



Wilmington



James Read—
Collector



John Walker
Naval Officer



Thomas Callender
Surveyor



Swansbro’





Newbern



John Daves
Collector



Beaufort
John Easton
Surveyor



Washington



Nathan Keais
Collector




Edenton



Murfreesborough
Hardy Murfree.
Surveyor


Windsor
Benson
Do


Skewa[r]key
Henry Hunter
Do


Wynton
Thomas Wynns
Do


Bennetts Creek
John Baker
Do


Hertford
Joshua Skinner Jnr



Plymouth
Levi Blount




Cambden



Isaac Gregory
Collector



Nixonton
John Lane
Surveyor


Indian Town
Saml Ferebee



Newbiggen Creek
Edward Evenegin



Currituck Inlet




Pasquetank River Bridge
Edmond Sawyer



